DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-28, 31, 33, 35, 37, 38-40 and 43 are rejected under 35 U.S.C. 103 as being obvious over Conrardy (US 2011/0117527) in view of Daniel (US 2014/0263227) and Walker (US 2015/0283640).
With respect to the limitations of claim 25, Conrardy teaches a welding system (title) comprising: one or more sensors (Fig 1, data capturing component 100, 0027, at least one digital camera or imaging device) configured to detect data relating to one or more arc parameters (0023, 0028, 0030, work angle, travel angle, contact tip-to-work distance/torch offset, travel speed, torch proximity to axis, voltage, current, wire-feed speed) for the welding system during a weld performed (Abstract, the date generating component operates in real time and derives data from an actual manually-executed weld) by the welding system (Figs 1-3, torch 90, target 98, 0027); and control circuitry (Fig 5, data processing 212, 0028) configured to: receive the data corresponding to the one or more arc parameters from the one or more sensors (Fig 5, image capture 110, image processing 112, 0028), the one or more arc parameters comprise voltage, amperage, wire feed speed, or a combination thereof (0023, 0028, 0030); time synchronize the data corresponding to the one or more arc parameters with data relating to one or more welding parameters (0028, current and voltage maybe measured in conjunction with travel speed) over a time period for the weld (0029, the monitor allows the trainee to visualize the processed data in real time); present the data (Fig 6, 0030) corresponding to the one or more arc parameters graphically (Figs 5, 6, 0028, data that may viewed on a monitor, in-helmet display, heads-up display…wherein parameters are plotted on a time-based axis and compared to upper and lower thresholds) over the time period via a user-viewable screen; and present the data corresponding to the one or more welding parameters graphically over the time period via the user-viewable screen (Fig 6, 0030, voltage, current and wire-feed speed).
With respect to the limitations of claim 37, Conrardy teaches a method comprising: detecting data relating to one or more arc parameters (0023, 0028, 0030, work angle, travel angle, contact tip-to-work distance/torch offset, travel speed, torch proximity to axis, voltage, current, wire-feed speed) via one or more sensors (Fig 1, data capturing component 100, 0027, at least one digital camera or imaging device) during a weld performed (Abstract, the date generating component operates in real time and derives data from an actual manually-executed weld) by a welding system (Figs 1-3, torch 90, target 98, 0027), the one or more arc parameters comprise voltage, amperage, wire feed speed, or a combination thereof (0023, 0028, 0030); time synchronizing the data relating to the one or more arc parameters with data relating to one or more welding parameters (0028, current and voltage maybe measured in conjunction with travel speed) over a time period for the weld (0029, the monitor allows the trainee to visualize the processed data in real time); presenting the data (Fig 6, 0030) to the one or more parameters graphically over the time period via a user-viewable screen (Figs 5, 6, 0028, data that may viewed on a monitor, in-helmet display, heads-up display…wherein parameters are plotted on a time-based axis and compared to upper and lower thresholds); presenting the data relating to the one or more welding parameters graphically over the time period via the user-viewable screen (Fig 6, 0030, voltage, current and wire-feed speed).
With respect to the limitations of claims 26, 28, 31, 33, 38, 40 and 43, Conrardy teaches the one or more welding parameters comprise work angle, travel angle, contact tip to work distance (CTWD), travel speed, aim, or a combination thereof (0028, 0030, work angle, travel angle, contact tip-to-work distance/torch offset, travel speed, torch proximity to axis); the control circuitry is configured to determine when either a voltage or an amperage of the data relating to the one or more arc parameters do not meet predetermined requirements, and to present an indication via the user-viewable screen when either the voltage or the amperage of the data relating to the one or more arc parameters do not meet the predetermined requirements (Figs 5, 6, 0028, data that may viewed on a monitor, in-helmet display, heads-up display…wherein parameters are plotted on a time-based axis and compared to upper and lower thresholds); the control circuitry is configured to compute a heat input for the weld (0028, current and voltage may be measured in conjunction with travel speed to determine heat input), and to present the computed heat input graphically over the time period for the weld via the user-viewable screen during the weld (0029); the control circuitry is configured to store the data relating to the one or more arc parameters in a data storage device (Fig 5, data storage 214, 0028).
Conrardy discloses the claimed invention except for the control circuitry is configured to calculate a score for one or more arc parameters, and to present the respective score via the user-viewable screen aligned with a respective graph relating to the respective parameter; calculating a score for each arc parameter, and presenting the respective score via the user-viewable screen aligned with a respective graph of data relating to the respective parameter.
However, Daniel discloses the control circuitry (0120, controller implementing the steps for the welding process) is configured to calculate a score (Figs 3, 4, weld score component 308, 0070) for one or more arc parameters (check point component 306, 0069, the welding process is monitored in real time to detect at least one of a welding parameter (e.g., voltage, current, among others), a welding schedule parameter (e.g., welding process, wire type, wire size, WFS, volts, trim, wire feeder to use, feed head to use, among others), and to present the respective score via the user-viewable screen (0112, ID display component 906 can be configured to display additional information related to the one or more welding procedures performed such as, but not limited to, an operator identification, a timer illustrating a duration of time welding, a counter (e.g., counting a number of welds), a weld score) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding system of Conrardy having control circuity in conjunction with welding parameter sensors presenting welding parameter data on a user-viewable screen silent to calculating a score with the control circuitry is configured to calculate a score for one or more arc parameters, and to present the respective score via the user-viewable screen of Daniel for the purpose of providing a known weld scoring component that is configured to evaluate welds performed on a workpiece by a user (0012, 0070) and present the information on a display (0112) for user performance review.  
Additionally, Walker discloses presenting the respective score via the user-viewable screen aligned with a respective graph of data relating to the respective parameter (Fig 20, 0120-0123) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding system of Conrardy in view of Daniel presenting a welding arc parameter score on the user-viewable screen with the presenting the respective score via the user-viewable screen aligned with a respective graph of data relating to the respective parameter of Walker for the purpose of displaying useful welding parameter information and a user performance welding score that shows an overall percentage that corresponds to how much time during the welding that the welding operator was within a range of acceptable values (0121).
With respect to the limitations of claims 27 and 39, Conrardy in view of Daniel discloses the control circuitry (Daniel, 0120, controller implementing the steps for the welding process) is configured to calculate a score (Daniel, Figs 3, 4, weld score component 308, 0070) for the weld based at least in part on the one or more arc parameters (check point component 306, 0069, the welding process is monitored in real time to detect at least one of a welding parameter (e.g., voltage, current, among others), a welding schedule parameter (e.g., welding process, wire type, wire size, WFS, volts, trim, wire feeder to use, feed head to use, among others), and to present the score via the user-viewable screen (0112, ID display component 906 can be configured to display additional information related to the one or more welding procedures performed such as, but not limited to, an operator identification, a timer illustrating a duration of time welding, a counter (e.g., counting a number of welds), a weld score).
With respect to the limitations of claim 35, Conrardy in view of Daniel and Walker discloses the control circuitry is configured to calculate a score for the one or more arc parameter via comparing the one or more arc parameter to a pre-defined upper limit, a pre-defined lower limit, a range relating to the pre- defined upper and lower limits, a pre-defined target value, or a combination thereof (Walker, Figs 20, 21, 0145, predetermined threshold range and/or target value).

Claims 32, 32 and 44 are rejected under 35 U.S.C. 103 as being obvious over Conrardy (US 2011/0117527) in view of Daniel (US 2014/0263227) and Walker (US 2015/0283640) as applied to claims 25 and 37, further in view of Wallace (US 2011/0183304).
With respect to the limitations of claims 32, 34 and 44, Conrardy in view of Daniel and Walker discloses the claimed invention except for the control circuitry is configured to compute a size of the weld, and to present the computed size graphically over the time period for the weld via the user-viewable screen during the weld; the one or more sensors comprise one or more sensors of a welding tool performing the weld.
However, Wallace discloses the control circuitry (Fig 1, processor-based subsystem 110, 0081, 0084) is configured to calculate a score for each arc parameter, and to present the respective score via the user-viewable screen aligned with a respective graph of data relating to the respective parameter (Fig 3, 0086, 0087, scoring may be displayed numerically or alpha-numerically); the control circuitry (Fig 1, processor-based subsystem 110, 0081, 0084) is configured to compute a size of the weld, and to present the computed size graphically over the time period for the weld via the user-viewable screen during the weld (0059, the displayed weld puddle is representative of a weld puddle that would be formed in the real-world); the one or more sensors comprise one or more sensors (Fig 8, sensor 122, 0074) of a welding tool (Fig 2, welding tool 160, 0061, 0074) performing the weld is known in the art.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding system and method of Conrardy in view of Daniel and Walker having control circuitry displaying graph data of the respective arc parameters to have the control circuitry being configured to calculate a score for each arc parameter, and to present the respective score via the user-viewable screen aligned with a respective graph of data relating to the respective parameter; the control circuitry is configured to compute a size of the weld, and to present the computed size graphically over the time period for the weld via the user-viewable screen during the weld for the purpose of displaying accurate feedback information as to how a user has performed based on weld that was created (0087).  
It would further have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding system and method of Conrardy having one or more sensors and a welding tool with the one or more sensors comprise one or more sensors of a welding tool performing the weld of Wallace for the purpose of providing an alternative sensor configuration for tracking a welding tool in a 3D spatial frame of reference in both space and orientation (0074).

Claims 29 and 41 are rejected under 35 U.S.C. 103 as being obvious over Conrardy (US 2011/0117527) in view of Daniel (US 2014/0263227) and Walker (US 2015/0283640) as applied to claims 25 and 37, further in view of Lou (US 2014/0374396).
With respect to the limitations of claim 29 and 41, Conrardy in view of Daniel and Walker discloses the claimed invention except for the control circuitry is configured to determine when data relating to the one or more arc parameters is not detected by the one or more sensors during the weld, and to present an indication via the user-viewable screen when the data relating to the one or more arc parameters is not detected by the one or more sensors.  However, Lou discloses the control circuitry (Figs 1, 2, control circuitry 36, 0027) providing a visual alarm to a feedback device 48 such as a display when an abnormal welding parameter condition detected by a sensor (Figs 1, 2, sensor 32, 0022) has occurred (Figs 2, 3, 0027).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding system and method of Conrardy in view of Daniel and Walker having control circuitry, display and one or more sensors with the control circuitry providing a visual alarm to a feedback device 48 such as a display when an abnormal welding parameter condition detected by a sensor (Figs 1, 2, sensor 32, 0022) has occurred for the purpose of providing a known configuration for visually alerting the user that an abnormal condition has occurred.  
Conrardy in view of Daniel, Walker and Lou discloses the claimed invention except for the abnormal condition is related to the one or more are parameters is not detected by the one or more sensors during the weld.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the abnormal condition is related to the one or more are parameters is not detected by the one or more sensors during the weld, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable conditions involves only routine skill in the art (see MPEP 2144.04).

Claims 30 and 42 are rejected under 35 U.S.C. 103 as being obvious over Conrardy (US 2011/0117527) in view of Daniel (US 2014/0263227) and Walker (US 2015/0283640) as applied to claims 25 and 37, further in view of Nangle (US 2009/0109128).
With respect to the limitations of claims 30 and 42, Conrardy in view of Daniel and Walker discloses the claimed invention except for the control circuitry is configured to transition from a previous user-viewable screen to the user-viewable screen to present the data graphically upon activation of a trigger of a welding tool performing the weld.  However, Nangle discloses  the control circuitry (Fig 1, control device 150, 0023) is configured to transition from a previous user-viewable screen to the user-viewable screen (0024, control device 150 can also be used to control the speed or progress of the images displayed on display 120) to present the data graphically (0024, when a user selects images to display on control panel 140…the images will not be displayed until the user engages a trigger) upon activation of a trigger of a welding tool performing the weld is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding system and method of Conrardy in view of Daniel and Walker having control circuitry, display and welding gun with the control circuitry is configured to transition from a previous user-viewable screen to the user-viewable screen to present the data graphically upon activation of a trigger of a welding tool performing the weld of Nangle for the purpose of known display control configuration where images on a display can be controlled by a trigger on a welding gun peripheral control device, thereby increasing the realism of the user's experience with the display (0024).

Claim 36 is rejected under 35 U.S.C. 103 as being obvious over Conrardy (US 2011/0117527) in view of Daniel (US 2014/0263227) and Walker (US 2015/0283640) as applied to claims 25 and 37, further in view of Spencer (US 2005/0127052).
With respect to the limitations of claim 36, Conrardy in view of Daniel and Walker discloses the claimed invention except for the control circuitry is configured to filter the data to smooth out noise.  However, Spencer discloses the control circuitry is configured to filter the data to smooth out noise (0026, microprocessor…completes data analysis and smoothing through a mathematical algorithm) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding system and method of Conrardy in view of Daniel and Walker having control circuitry with the control circuitry is configured to filter the data to smooth out noise of Spencer for the purpose of providing a known raw data filtering configuration that reduces noise in the data (0026).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-44 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of U.S. Patent No. 10,427,239.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/15/2021